internal_revenue_service number release date index number in re ein department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-104408-03 date date this letter is in reference to a form_1128 application to adopt change or the taxpayer’s form_1128 requesting to adopt an accounting_period to a tax_year dear retain a tax_year submitted on behalf of the above-named taxpayer for permission to adopt an accounting_period for federal_income_tax purposes ending march effective date the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations ending date was due on or before date but was not timely filed however the form was filed shortly thereafter the information furnished indicates that the late filing was due to an error or misunderstanding secure the commissioner's consent to adopt an accounting_period the taxpayer must file an application on form_1128 with the commissioner on or before a the 15th day of the second calendar month following the close of the short_period or b if revproc_2002_39 i r b is applicable no later than the due_date not including extensions for filing the return for the short_period required to effect such change elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the sec_301_9100-3 provides that requests for extensions of time for regulatory sec_1_442-1 of the income_tax regulations provides that in order to based on the facts and information submitted and the representations made it is plr-104408-03 taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and the taxpayer’s late-filed form_1128 requesting permission to adopt a tax_year ending march effective date is considered timely filed pursuant to appendix a of revproc_2002_1 2002_1_irb_1 an additional user_fee is required in order to process the form_1128 the user_fee will be requested in a separate correspondence we will begin processing the taxpayer's application after the user_fee is received the ruling contained in this letter is based upon facts and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically no opinion is expressed as to whether the taxpayers are permitted under the code and applicable regulations to adopt the tax_year requested in the subject form_1128 in accordance with the provisions of a power_of_attorney currently on file with this office the original of this letter_ruling is being sent to the taxpayer's authorized representative and a copy is being sent to the taxpayer in accordance with the provisions of a power_of_attorney currently on file with this office the original of this letter_ruling is being sent to the taxpayer's authorized representative and a copy is being sent to the taxpayer plr-104408-03 this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely s william a jackason william a jackson chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
